—In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of protection of the Family Court, Suffolk County (Lynaugh, J.), entered January 30, 2001, which, after a hearing, inter alia, directed the appellant to stay away from the petitioner and the marital home until January 30, 2002.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order of protection appealed from has already expired. Since the rights of the parties will not be directly affected by a determination as to the propriety of the order of protection, this appeal is dismissed as academic (see Greene v Greene, 216 AD2d 393; Matter of Brown v Brown, 185 AD2d 812; Matter of McClure v McClure, 176 AD2d 325, 326).
In any event, if we were to review the merits of the appeal, we would conclude that there is no basis to disturb the Family Court’s determination. The question of whether the appellant committed the acts which resulted in the issuance of the order of protection constituted a disputed factual issue for the court to resolve. As the trier of fact, the Family Court’s determination regarding the credibility of the witnesses is entitled to great weight (see Matter of Croce v Tsombanis, 209 AD2d 516, 517). The record supports that determination, based on the credible evidence. Santucci, J.P., Goldstein, McGinity and Crane, JJ., concur.